No. 04-01-00154-CV
IN RE Dale L. VAUGHN,

From the 226th Judicial District Court, Bexar County, Texas
Trial Court No. 1996-CR-2680
Honorable Sid L. Harle, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Karen Angelini, Justice
Delivered and Filed:	March 30, 2001
PETITION FOR WRIT OF MANDAMUS DENIED
	On February 23, 2001, relator filed a petition for writ of mandamus.  On March 8, 2001, real
party in interest filed a response.  This court has determined that the relator is not entitled to the relief
sought.  Therefore, the petition is DENIED.  Tex. R. App. P. 52.8(a). 
							PER CURIAM
DO NOT PUBLISH